Case: 4:19-cr-00553-HEA-NCC Doc. #: 2 Filed: 07/18/19 Page: 1 of 4 PageID #: 7




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                                        FILED
                                     EASTERN DIVISION                                          ji)j_   J 8 2019
                                                                                           E US. DIS, ,ii Cl COURT
                                                                                            ASTERN ,DISTRICT OF MO
 UNITED STATES OF AMERICA,                           )                                            Sf. LOUIS
                                                     )
 Plaintiff,                                          )
                                                     )
 V.                                                  )      4:19CR553 REA/NCC
                                                     )
 PATRICK K. ESTES,                                   )
                                                     )
 Defendant.                                          )



                                          INDICTMENT



                                             COUNTI

The Grand Jury charges that:

At all times pertinent to the charges in this Indictment:

1.     Federal law defined the term:

(a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

(b) "sexually explicit conduct" to mean actual or simulated

       (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

       whether between persons of the same or opposite sex,

       (ii) bestiality,

       (iii) masturbation,

       (iv) sadistic or masochistic abuse, or

       (v) lascivious exhibition of the genitals or pubic area of any person

       (18 U.S.C. § 2256(2)(A)); and
Case: 4:19-cr-00553-HEA-NCC Doc. #: 2 Filed: 07/18/19 Page: 2 of 4 PageID #: 8




(c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high speed data

processing device performing logical, arithmetic or storage functions, including any data storage

facility or communications facility directly related to or operating in conjunction with such

device. (18 U.S.C. § 2256(6)).

2.      The "Internet" was, and is, a computer communications network using interstate and

foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

3.      Between on or about August 1, 2018 and October 18, 2018, in Franklin County, Missouri

within the Eastern District of Missouri and elsewhere,

                                     PATRICK K. ESTES,

the defendant herein, did use any facility and means of interstate commerce, and did knowingly

attempt to persuade, induce, entice and coerce D.W., who was a minor under the age of eighteen,

to engage in sexual activity for which any person could be charged with a criminal offense, to

wit: the defendant, who was at least twenty-one years of age, attempted to persuade, induce,

entice and coerce D.W., who the defendant knew was a minor under the age of seventeen, to

engage in sexual acts, in violation of Missouri Revised Statutes, Sections 566.064 (statutory

sodomy in the second degree) and 566.071 (child molestation in the fourth degree),

in violation of Title 18 United States Code Section 2422(b).
Case: 4:19-cr-00553-HEA-NCC Doc. #: 2 Filed: 07/18/19 Page: 3 of 4 PageID #: 9




                                             COUNT II

The Grand Jury further charges that:

4.      The allegations contained in paragraphs one and two of Count I of this Indictment are

incorporated by reference as if fully set forth herein.

5.      Between on or about August 1, 2018 and October 18, 2018, in Franklin County, Missouri

within the Eastern District of Missouri and elsewhere,

                                       PATRICKK. ESTES,

the defendant herein, did knowingly solicit, through the mail or using any means or facility of

and in and affecting interstate and foreign commerce, by any means, including by computer,

any material in a manner that reflected the belief and was intended to cause another to believe

that the material solicited contains a visual depiction of a minor engaging in sexually explicit

conduct,

in violation of 18 United States Code Section 2252A(a)(3)(B)(ii).




                                            COUNTIII

The Grand Jury further charges that:

6.      The allegations contained in paragraphs one and two of Count I of this Indictment are

incorporated by reference as if fully set forth herein.

7.     Between on or about August 1, 2018 and October 18, 2018, in Franklin County, Missouri

within the Eastern District of Missouri and elsewhere,
Case: 4:19-cr-00553-HEA-NCC Doc. #: 2 Filed: 07/18/19 Page: 4 of 4 PageID #: 10




                                      PATRICK K. ESTES,

the defendant herein, being required by Federal and other law to register as a sex offender, did

commit a felony offense involving a minor under Title 18, United States Code, Section 2422(b ),

to wit: the felony offenses alleged in Counts I and II of this Indictment;

in violation of Title 18, United States Code, Section 2260A.



                                              A TRUE BILL



                                              FOREPERSON


JEFFREY B. JENSEN
United States Attorney




Jillian S. Anderson #53918MO
Assistant United States Attorney
